Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions
1. Applicant's election with traverse of Group I and species: 
claim 1: (xiii) SEQ ID NOs: 137, 138, 139, 140, 141, and 142;
claim 2 (VH): asparagine at position 28, arginine at position 30, tyrosine at position 32,   histidine at position 72, tyrosine at position 99;
claim 5 (VL): alanine at position 19;
claim 9: (v) aspartic acid at position 239, glutamic acid at position 332, alanine at position 236, leucine at position 330, leucine at position 428, and serine at position 434;
claim 15: (i) SEQ ID NOs.: 137, 138, 139, 140, 141, and 142, respectively and (v) aspartic acid at position 239, glutamic acid at position 332, alanine at position 236, leucine at position 330, leucine at position 428, and serine at position 434;
claims 23 and 24: Antibody A;
claim 26: (248) SEQ ID NOs.: 477 and 278;
claim 41: VH that is at least 80%, at least 85%, at least 90%, at least 91%, atleast 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99%, or 100%, identical to SEQ ID NO: 477 and VL that is at least 80%, at least 85%, at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 
claim 44: (v) aspartic acid at position 239, glutamic acid at position 332, alanine at position 236, leucine at position 330, leucine at position 428, and serine at position 434;
claims 47 and 48: Antibody A;
claim 50: Fab;
claim 51: (254) SEQ ID NOs.: 529 and 103;
claim 66: heavy chain (HC) that is at least 80%, at least 85%, at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99%, or 100%, identical to SEQ ID NO: 529 and light chain (LC) that is at least 80%, at least 85%, at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99%, or 100%, identical to SEQ ID NO: 103.
in the reply filed on 10/2/2020 is acknowledged.  
The traversal is on the ground(s) that: election is made with traverse with respect to Groups II, III, IV and VII; it would not be an undue burden to examine Groups I, II, III, IV and VII in a single application.
Applicant’s arguments are considered and found persuasive as to Groups II, III and IV, but not persuasive as to Group VII. Group I and VII are independent or distinct as an antibody can be used in materially different processes such as for binding antigen in an immunoassay; further, there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions have acquired a separate status in the art in view of their different classifications; the inventions require a different field of search (searching different subclasses or electronic resources, or employing different search strategies of search queries); the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The requirement is still deemed proper and is therefore made FINAL.
Claims 37, 38, 40, 62, 63, 65, 98, 102, 104, 105, 108, 124, 126, 149 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/2/2020.
Claims 1-3, 5, 7-16, 18, 20-26, 39, 41-51, 64, 66, 67, 69-76, 78, 79, 85, 106, 107 are under consideration.

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 1/13/2020; 10/2/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3. The disclosure is objected to because of the following informalities: 
The use of the trademarked terms, which is a trade name or a mark used in commerce, has been noted in this application on pages 199, 224, 225, 230, 231, 232, 241, 242, among possibly others. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
4. Claims 39, 64 are objected to because of the following informalities:  
As to claims 39, 64, for improved language, the claim should recite “the amino acid sequences”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. Claims 12, 13, 14, 23, 24, 25, 26, 39, 42, 43, 44, 45, 46, 47, 48, 49, 51, 64, 70, 76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 12, 13, 14, 23, 24, 25, 26, 39, 42, 43, 44, 45, 46, 47, 48, 49, 51, 64, 70, 76 as filed 10/2/2020.
As to claims 12, 23, 47, it is not clear what “greater” refers to. It is not clear if the term means more potent or better in quality or more improved. The term "greater" in claims 12, 23, 47 is a relative term which renders the claim indefinite.  The term "greater" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further as to claims 12, 23, 47, it is not clear what “Antibody A” is. It is not clear whether the recitation refers to another antibody recited in the specification or an antibody in the prior art.
As to claims 13, 24, 48, it is not clear what “the antibody or antigen-binding fragment has an improved, extended, enhanced or increased serum-half life in a human than Antibody A”. It is not clear what the claim intends to recite. It is not clear if the claim intends to recite “the antibody or antigen-binding fragment has an improved, extended, enhanced or increased serum-half life in a human as compared to Antibody A”. Further as to claims 13, 24, 48, it is not clear what “Antibody A” is. It is not clear whether the recitation refers to another antibody recited in the specification or an antibody in the prior art.
As to claims 14, 25, 49, 70, the claims recite “e.g.”. It is not clear if such recitations are required or not (See MPEP 2173.05(d)).
As to claim 26, it is not clear what “(248)” refers to. It is not clear what constitutes numbers 1-247.
As to claim 51, it is not clear what “(254)” refers to. It is not clear what constitutes numbers 1-253.

Conclusion
6. As to 35 U.S.C. 101, the antibody (as elected) is not considered to read upon naturally occurring antibody (See also the specification [0154] teaching: Monospecific antibodies that bind to gp120 and bispecific antibodies that bind to gp120 and human CD3 (e.g., human CD3c or human CD3.delta.) or to gp120 and CD89 can be produced by any method known in the art for the synthesis of antibodies, for example, by chemical synthesis or by recombinant expression techniques).
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Diskin et al. (WO2012158948A1)(See PTO-892: Notice of References Cited) teaches: antibody that binds to HIV-1 gp120 (p. 1); such as 3BNC117 (p. 4); including antibody comprising heavy chain CDR1, CDR2 and CDR3 regions and light chain CDR1, CDR2, and CDR3 regions comprising the corresponding regions of HIV antibody 3BNC117 (p. 4), which comprises VH with 100% identity to instant SEQ ID NO: 137 (See Result 183 of STIC Sequence Search Result 20210119_112528_us-16-460-094-137.align250.rag in SCORE); as well as 100% identity with instant SEQ ID NO: 138 (See Result 146 of STIC Sequence Search Result 20210119_112528_us-16-460-094-138.align250.rag in SCORE); as well as 100% identity with instant SEQ ID NO: 139 (See Result 6 of STIC Sequence Search Result 20210119_112528_us-16-460-094-139.align250.rag in SCORE); as well as 100% identity with instant SEQ ID NO: 140 (See Result 11 of STIC Sequence Search Result 20210119_112528_us-16-460-094-140.align250.rag in SCORE); as well as 100% identity with instant SEQ ID NO: 141 (See Result 8 of STIC Sequence Search Result 20210119_112528_us-16-460-094-141.align250.rag in SCORE); as well as 100% identity with instant SEQ ID NO: 142 (See Result 16 of STIC Sequence Search Result 20210119_112528_us-16-460-094-142.align250.rag in SCORE)(as recited in claim 1).
8. SEQ ID NO: 627 as recited in claim 1 is free of the prior art of record. SEQ ID NOs: 477, 278, 529, 103 are free of the prior art of record.
9. Claims 1, 2, 3, 5, 7, 8, 9, 10, 11, 15, 16, 18, 20, 21, 22, 41, 50, 66, 67, 69, 71-75, 78, 79, 85, 106, 107 are allowed as to the elected species.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648